Case: 2:19-cv-00119-MHW-EPD Doc #: 56 Filed: 12/30/19 Page: 1 of 5 PAGEID #: 342




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

     STEPHANIE CLIFFORD,                     Case No. 2:19-cv-00119

           Plaintiff,                        Judge Michael H. Watson

     v.                                      Magistrate Judge Elizabeth
                                             Preston Deavers
     SHANA M. KECKLEY, et al.,

           Defendants.




     MICHAEL J. AVENATTI’S OPPOSITION RE: COLLECTING
                        ATTORNEY’S FEES
__________________________________________________________________

I.        INTRODUCTION

          Interested Parties Michael J. Avenatti and Avenatti & Associates, APC,

respectfully submit this opposition to Plaintiff Stephanie Clifford’s Brief Re:

Attorney Fees. See ECF No. 54.

          Plaintiff incorrectly maintains that the interest of her current attorneys in

their fees is “unaffected by the unadjudicated interest in her award and settlement”

that is currently being addressed in an arbitration proceeding in California. See

Exhibits 1–2 (“Demand for Arbitration” and Commencement Letter). Like Mr.

Brewer and his firm, Mr. Avenatti was Plaintiff’s prior attorney in the instant case.


                                              1
Case: 2:19-cv-00119-MHW-EPD Doc #: 56 Filed: 12/30/19 Page: 2 of 5 PAGEID #: 343




Accordingly, under California law, Mr. Avenatti is entitled to a portion of the

attorney’s fees recovered in this case as compensation for the reasonable value of

his services to Ms. Clifford. In fact, an argument can be made that Mr. Avenatti, as

Plaintiff’s first attorney, is entitled to be compensated before any other counsel for

the Plaintiff.

II.    ARGUMENT

       Mr. Avenatti performed significant legal services for Plaintiff in connection

with this matter. Indeed, Mr. Avenatti represented Plaintiff for months in

connection with the case, from the moment of her arrest up through and including

preliminary settlement negotiations in this civil case. This work included, but was

not limited to, investigating the underlying facts, engaging in pre-filing discovery,

numerous communications with the City of Columbus, travelling to Columbus for

a sit-down meeting with City officials, and multiple drafts of the Complaint prior

to filing. In fact, Plaintiff and Mr. Avenatti expressly agreed that Mr. Avenatti was

taking the “laboring oar” in the case. Mr. Avenatti also contacted and retained

Plaintiff’s local counsel in the matter.

       Under California law, whether or not there is a written fee agreement

governing the attorney-client relationship, the attorney is entitled to be

compensated for the reasonable value of his services. See Cal. Bus. & Prof. Code §

6147(b), 6148(c); Flannery v. Prentice, 26 Cal.4th 572, 588–89 (2001). That



                                           2
Case: 2:19-cv-00119-MHW-EPD Doc #: 56 Filed: 12/30/19 Page: 3 of 5 PAGEID #: 344




amount is what the California arbitrator will determine in the first instance. Cf.

Hendricks v. Superior Court (Sefton), 197 Cal. App. 2d 586, 589 (1961); Carroll v.

Interstate Brands Corp., 99 Cal. App. 4th 1168, 1173 (2002) (validity of claim to

portion of settlement must be determined in an independent action under California

law, the determination cannot be made in the lawsuit at issue).

       Mr. Avenatti asked counsel for the City of Columbus to add his name to the

settlement check, which would have protected Mr. Avenatti’s interest until the

pending arbitration was resolved. Instead, the Court interpleaded the settlement in

this case, which should have the same effect. Because both Mr. Avenatti and Ms

Clifford’s current lawyers performed legal services for Ms. Clifford, the Court

should await the outcome of the pending arbitration, JAMS Ref. No. 1210035344,

before allocating attorney fees to the respective attorneys.

III.   CONCLUSION

       The Court should have the Clerk’s Office maintain the interpleaded funds

until Mr. Avenatti’s pending arbitration against Ms. Clifford is resolved and a

proper allocation of fees is determined.




                                           3
Case: 2:19-cv-00119-MHW-EPD Doc #: 56 Filed: 12/30/19 Page: 4 of 5 PAGEID #: 345




Dated: December 30, 2019             Respectfully submitted,

                                     Pierce Bainbridge Beck Price & Hecht
                                     LLP



                                     By:
                                     Thomas D. Warren (77541)
                                     30195 Chagrin Boulevard, Suite 210N
                                     Pepper Pike, OH 44124
                                     Telephone: (216) 370-7866
                                     Email: twarren@piercebainbridge.com
                                     Counsel for Michael Avenatti, Esq. and
                                     Avenatti & Associates, APC




                                       4
Case: 2:19-cv-00119-MHW-EPD Doc #: 56 Filed: 12/30/19 Page: 5 of 5 PAGEID #: 346




                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing document was filed and served on all parties through the Court’s

CM/ECF filing system on December 30, 2019.




                                             Thomas D. Warren (77541)
                                             Counsel for Michael Avenatti, Esq.
                                             and Avenatti & Associates, APC




                                         5
